DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Luke (US 4,823,817) in view of Wurzburg et al. (US 3098492).
Regarding claim 18, Luke teaches a method for the preparation of a sheet including a homogenized material containing alkaloids (The materials produced from the particulate material may take the form of flat webs or sheets, rods, filaments or hollow cylinder; col. 1 lines 12-15), said method comprising: - forming a mixture comprising particles of a material containing alkaloids and starch, and a quantity of a first additive comprising a component selected from the group consisting of water, aerosol-former and binder (a mixture of particulate tobacco, starch and binder, with the addition of water; col. lines 18-19), wherein the quantity of the first additive is comprised between about 0.1 percent and about 50 percent by weight of the total weight of the mixture (The starch is preferably present in the tobacco/starch/binder mixture at a level within a range of 5% to 35% by weight and more preferably within a range of 10% to 20% by weight; col. 3 lines 57-60); - applying to the mixture a mechanical energy of at least about 20 watt-hour per kilogram of the mixture (The flow rate of mixture to the barrel 9 from the hopper 5 may be, for example, 86 kg per hour, in which case the flow rates of water; col. 5 lines 46-48); - combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry (The level of binder in the mixture preferably does not exceed 10% by weight and more preferably does not exceed 5% by weight; col. 3 lines 63-35). Luke teaches the total water present in the extruder is such that, without an extrudate drying step being utilised, the moisture content of the cut extrudate is within a range of 5% to 20% by weight (wet basis) col. 4 lines 21-24). Luke does not explicitly teach combining the mixture with a quantity of water comprised between about 55 percent and about 90 percent by weight of the total weight of the slurry; and - forming a sheet from the slurry. However Wurzburg discloses the preparation of tobacco sheet by means of the casting method hereinafter described, it is first necessary to completely disperse or dissolve them in water prior to their admixture with the aqueous tobacco slurry (col. 1 lines 44-48). Wurzburg further discloses the amounts of water ranging from 30-80% of the weight of tobacco in the mixture have been found acceptable. The use of less than this suggested minimum amount of water is to be avoided as it results in a mixture which is too dry for extrusion. On the other hand, if more than our suggested amount of water is used, the resulting extruded product will be exceedingly weak and thus tend to be easily de formed (col. 4 lines 9-17). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Luke to include the water amount of Wurzburg for the advantages as taught by Wurzburg. 
Regarding claim 19, Luke does not explicitly teach wherein the second additive is added after the mechanical energy has been applied to the mixture. However it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Luke to correspond with that of the claimed invention.
Regarding claim 20, Luke does not explicitly teach wherein the particles of the material containing alkaloids have a mean size comprised between about 0.02 millimetres and about 0.3 millimetres. However Wurzburg discloses the mesh size to which the tobacco may be ground should preferably be within the range such that at least 75% by weight will pass through a 100 mesh U.S. standard sieve; Col. 3 lines 10-14). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Luke in view of Wurzburg for the advantages as taught by Wurzburg. 
Regarding claim 21, Luke teaches the step of forming a mixture includes adding a reducing sugar in an amount comprised between about 2 percent and about 30 percent per weight on dry weight basis of the mixture (Formulation I: sucrose 2%).
Regarding claim 22 and 24, Luke teaches wherein the step of applying to the mixture a mechanical energy comprises: extruding the mixture and step of applying to the mixture a mechanical energy of at least about 20 watt-hour per kilogram of the mixture is performed for an application time between about 10 seconds and about 80 seconds (The pressure within the extruder must be maintained at a high enough value to ensure that water therein remains in the liquid phase. We have found that a pressure within a range of 500 psig (3400 kPa) to 2000 psig (13,600 kPa) is suitable; col. 5 lines 59-63).
Regarding claim 23, Luke teaches the step of applying to the mixture a mechanical energy of at least about 20 watt-hour per kilogram of the mixture is performed at a temperature lower than or equal to about 190 Celsius degrees (The barrel temperature may, for example, be main tained at 40 C. at the inlet end increasing to 95 C. at the outlet end; col. 5 lines 56-58).
Regarding claim 25, Luke teaches a plasticiser, such for example as glycerol or propylene glycol is fed to the extruder with the components of the above referred to mixture and/or by way of injection into the extruder barrel. The inclusion level of the plasticiser may be within a range of 1 to 10% by weight on a wet basis col. 4 lines 37-42). Luke does not explicitly teach wherein the step of combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry includes adding a quantity of the second additive comprised between about 150 percent and about 600 percent per weight on dry weight basis of the slurry. However it general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Luke to correspond with that of the claimed invention.
Regarding claim 26, Luke teaches the step of combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry is such that the slurry comprises from about 45 percent to about 93 percent in dry weight basis of the particles of the material containing alkaloids (The formulation by weight of the mixture may be, for example, 80% tobacco offal; col. 5 lines 26-27).
Regarding claim 27, Luke teaches the step of combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry is such that the slurry comprises from about 1 percent to about 10 percent in dry weight basis of the binder (The level of binder in the mixture preferably does not exceed 10% by weight and more preferably does not exceed 5% by weight; col. 3 lines 63-65).
Regarding claim 28, Luke teaches the step of combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry is such that the slurry comprises from about 5 percent to about 30 percent in dry weight basis of the aerosol-former (The inclusion level of the plasticiser may be within a range of 1 to 10% by weight on a wet basis; col. 4 lines 40-42).
Regarding claim 29, Luke does not explicitly teach the step of combining the mixture with a quantity of a second additive comprising a component selected from the group consisting of water, aerosol-former, and binder, to form a slurry is such that the slurry comprises from about 150 percent and about 500 percent in dry weight basis of water. However Wurzburg discloses the preparation of tobacco sheet by means of the casting method hereinafter described, it is first necessary to completely disperse or dissolve them in water prior to their admixture with the aqueous tobacco slurry (col. 1 lines 44-48). Wurzburg further discloses the amounts of water ranging from 30-80% of the weight of tobacco in the mixture have been found acceptable. The use of less than this suggested minimum amount of water is to be avoided as it results in a mixture which is too dry for extrusion. On the other hand, if more than our suggested amount of water is used, the resulting extruded product will be exceedingly weak and thus tend to be easily de formed (col. 4 lines 9-17). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Luke to include the water amount of Wurzburg for the advantages as taught by Wurzburg.
Regarding claim 30, Luke teaches adding cellulose fibres to the material containing alkaloids (the binder comprises a cellulosic binder. Preferably cellulosic binder materials for use in practicing the present invention are hydroxypropyl cellulose and carboxymethyl cellulose; col. 4 lines 1-4).
Regarding claim 31, Luke teaches wherein the material containing alkaloids is a tobacco material (The formulation by weight of the mixture may be, for example, 80% tobacco offal, 15% starch and 5% cellulosic binder; col. 5 lines 26-27).
Regarding claim 32, Luke teaches the step of drying the sheet including the homogenized material containing alkaloids (The barrel 9 is provided with heating means (not depicted in FIG. 1); col. 5 lines 53)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715